Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to Applicant’s amendment and remarks received on 3/21/2022. Claims 1-8, 10-19, and 21 remain pending in the application. Claims 1, 7, and 19 have been amended. Claims 9 and 20 have been cancelled.

Terminal Disclaimer
The terminal disclaimer filed on 4/22/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of any patent granted on pending reference application 17/459,286 has been reviewed and is accepted. The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Enrique Perez (Reg. No. 43,853) on 4/8/2022.
Please amend claims 1, 10 and 19 as follows:
(Examiner Amendment)	A control module in a cable installing system including an apparatus configured to install a cable through a conduit between a first endpoint and a second endpoint, the control module comprising:
a switch input configured to connect to a user-actuated switch to receive an operator input signal;
an equipment output configured to connect to the apparatus to communicate a start signal to initiate operation of the apparatus;
a stop selector configured to indicate a stop state when pressed by the operator;
where the control module is configured to operate in an endpoint mode or a repeater mode;
a wireless communication interface configured to transmit an apparatus status signal indicating a ready state or the stop state for the apparatus to the other endpoint when the apparatus is connected to the control module, and to communicate apparatus status signals between the first endpoint and the second endpoint when the control module is in a repeater mode; and
a processor configured to execute stored machine instructions to:
when the  is operating in the endpoint mode:
receive the operator input signal and transmit via the wireless communication interface a ready message indicating readiness of the apparatus to the second endpoint,
receive a ready state signal indicating readiness at the second endpoint via the wireless communication interface,
initiate operation of the apparatus by sending the start signal to the apparatus via the equipment output responsive to receiving the ready state signal; and
when the control module is operating in the repeater mode: 
communicate apparatus status signals between the first endpoint and the second endpoint, and
send the apparatus status signal in the stop state to the first and second endpoints 
10.	(Examiner Amendment)	The control module of claim 1 [[
a repeater mode selector configured to trigger the processor to enter the[[
19.	(Examiner Amendment)	A method for controlling an apparatus at a first endpoint for installing a cable in conduit between the first endpoint and a second endpoint, the method comprising:
selecting an endpoint mode or a repeater mode at a control module connected to control the apparatus;
when the endpoint mode is selected at the control module:
receiving an operator input signal indicating a ready state for initiating a cable installing function by the apparatus;
illuminating an apparatus status indicator on a display on the control module;
sending a message indicating that the apparatus is in the ready state to the second endpoint over a wireless communication interface;
receiving a message indicating that the second endpoint is in the ready state;
illuminating the apparatus status indicator in the display;
sending a start signal to the apparatus to start installing cable; and
when the repeater mode is selected at the control module:
receiving wireless signals from one of the first endpoint or second endpoint over the wireless communication interface;
transmitting the wireless signals to one of the second endpoint or first endpoint via the wireless communication interface; and
sending a stop signal to the first and second 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN AZIZ whose telephone number is (571) 270-7536, (Fax: 571-270-8536). The examiner can normally be reached Monday - Friday (9am - 6pm Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADNAN AZIZ/Primary Examiner, Art Unit 2687                                                                                                                                                                                                        adnan.aziz@uspto.gov